                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

PROGRESSIVE DIRECT INSURANCE CO.,                )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )          No. 4:18-cv-00538-DGK
                                                 )
PRESTON E. MOORE, et al.,                        )
                                                 )
       Defendants.                               )

 ORDER GRANTING KANSAS CITY GUIDE RIGHT FOUNDATION’S UNOPPOSED
            MOTION TO QUASH SUBPOENA DUCES TECUM

       This declaratory judgment action concerns insurance coverage for an automobile collision

involving Defendant Preston E. Moore.         Plaintiff Progressive Direct Insurance Company

(“Progressive”) seeks a declaration that it has no duty to indemnify or defend Moore with respect

to the collision, which resulted in two deaths. The deceased’s family members, who are also

defendants in this action, are separately pursuing wrongful death actions against Moore. Presently

before the Court is third-party movant Kansas City Guide Right Foundation’s (the “Foundation’s”)

unopposed motion to quash Progressive’s subpoena duces tecum (Doc. 28). Because the subpoena

seeks documents that the Foundation neither possesses nor controls, the motion is GRANTED.

       Progressive’s subpoena (Doc. 29-1) commands the Foundation to produce documents

pertaining to Moore’s and Marcus Simms’s involvement with both the Foundation and the Kansas

City Alumni Chapter of Kappa Alpha Psi Fraternity, Inc. (“KC Kappa Alpha Psi”). Simms is the

named insured under the Progressive policy at issue in this litigation. The Foundation asks the

Court to quash the subpoena because the Foundation holds no documents related to either

individual and because KC Kappa Alpha Psi is a separate corporate entity. The Foundation claims
that KC Kappa Alpha Psi’s records “are no more accessible to the Foundation than they are [to]

[Progressive].” Progressive offers no objection.

       Federal Rule of Civil Procedure 45(a)(1)(3) authorizes subpoenas for the production of

documents in a party’s “possession, custody or control.” A corollary of Rule 45 is that “a person

cannot be compelled to produce, under a subpoena, a document which is neither in his possession

nor under his control.” Acosta v. La Piedad Corp., 894 F.3d 947, 951 (8th Cir. 2018) (internal

quotations and citation omitted). KC Kappa Alpha Psi is a different corporate entity from the

Foundation. There is therefore no certain way for the Foundation to obtain its documents, and a

subpoena to that effect is likely futile. Moreover, the Foundation states that it conducted a

thorough search for any records responsive to Progressive’s subpoena and found none.

Accordingly, the Court GRANTS the Foundation’s motion to quash (Doc. 28). Progressive should

subpoena KC Kappa Alpha Psi directly.

       IT IS SO ORDERED.

Date: December 14, 2018                                /s/ Greg Kays                       .




                                                       GREG KAYS, CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT




                                                   2
